Case 2:20-cv-00004-JRG Document 7 Filed 08/07/19 Page 1 of 3 PagelD #: 85

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Texas cl

JOE ANDREW SALAZAR

 

Plaintiff(s)
Vv

AT&T MOBILITY LLC, SPRINT/UNITED
MANAGEMENT COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS

Civil Action No. 5:2019-cv-00075

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

. ; AT&T MOBILITY LLC
To: (Defendant's name and address) p. ietered Agent: CT CORPORATION SYSTEM
1999 BRYAN ST., STE. 900
DALLAS, TX 75201

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
ate the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) —~ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Geoffrey P Culbertson

Patton, Tidwell & Culbertson

2800 Texas Blvd.
Texarkana, Texas 75503

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

S Wauwd A, Oro

Signature of Clerk or Deputy Clerk

Date: 7/22/19

 
Case 2:20-cv-00004-JRG Document 7 Filed 08/07/19 Page 2 of 3 PagelD #: 86

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 5:2019-cv-00075

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (Y)

This summons for (name of individual and title, if any)

 

was received by me on (date)

C I personally served the summons on the individual at (lace)

 

on (date) ; or

 

(1 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

(J I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

on (date) 5; or

 

 Ireturned the summons unexecuted because ; or
ee et ATaT mM Cpe Rernral Rey CORRE ON 7-38-19
CTBaxpowkn Syptiom (Ae ota chict)

My fees are G for travel and $ | for services, for a total of $ 6-00 | as

I declare under penalty of perjury that this information is true.

Date: A 2 ith ¥Y S oe
7's signature

None+ Sines,

Printed name and title

De Wickes bose, Daun aan Brus Ty

Additional information regarding attempted service, etc:

    
Case 2:20-cv-00004-JRG Document 7 Filed 08/07/19 Page 3 of 3 PagelD #: 87

wiber

NM

0 3901 9846 4453 Abas

Service Type CERTIFIED MAIL

Petits THIS SECTION ON DELIVERY

  
   

  
   
 

A. Recelved by (Please Print Clearly) B. Date of Delivery

 

G. Signature

 

a Agent
X sriss VV: [JAddress:
D. Is delivery address different from item 1? [Yes
If YES, enter delivery address below: [No

 

;. Restricted Delivery? (Extra Fee)

[Yes

 

 

 

 

a

1. Article Ad ee RR NE Poe
Aye 1+ foro S

f
: Pee

|

 

 

PS Form 3811, January 2005

Domestic Return Receipt
